PER CURIAM.
This is an appeal from a judgment of guilty of burglary and felony petit theft. We affirm that judgment.
This is also an appeal from a judgment of guilty as an habitual offender and from the sentences. Appellant points out and the state concedes that the trial court failed to make the requisite statutory findings before sentencing appellant as an habitual offender. See § 775.084(l)(a), Fla.Stat. (1989). Subsection (3) of the above statute clearly spells out the requirements of the separate proceeding. Accordingly, we reverse and remand that judgment and sentence with direction to comply with the statute.
Appellant’s argument that he must be given a non-habitual sentence upon remand is without merit. See Johnson v. State, 576 So.2d 916, 918 (Fla. 2d DCA1991); Rolle v. State, 586 So.2d 1293 (Fla. 4th DCA1991).
*934Appellant concedes that the written sentence does conform to the oral pronouncement of sentence. Accordingly, we affirm as to appellant’s third point on appeal.
GLICKSTEIN, C.J., and DOWNEY and DELL, JJ., concur.